Although appellant admitted in his testimony that he knew his father was trying to make whiskey and that appellant was doing all he could to assist in the enterprise, he excepted to the court's charge because the jury was not instructed that if appellant was only present and assisting in *Page 516 
an attempt to manufacture liquor and did not have possession of the still he would not be guilty. He now insists that a charge to that effect should have been given. We confess that we have not been able to follow appellant's reasoning in the matter. The effect of the charge desired would have been to tell the jury that although appellant was present and assisting in an attempt to manufacture liquor he could not be guilty of possessing the still where ownership thereof was in someone else. Such an instruction, to our minds, would have been contrary to the law of principals as announced in Arts. 65 and 66, P. C., which are as follows:
"All persons are principals who are guilty of acting together in the commission of an offense."
"When an offense is actually committed by one or more persons, but others are present, and knowing the unlawful intent, aid by acts or encourage by words or gestures, those actually engaged in the commission of the unlawful act, or who, not being actually present, keep watch so as to prevent the interruption of those engaged in committing the offense, such persons so aiding, encouraging or keeping watch are principal offenders."
We have heretofore announced in Dawson v. State, 97 Tex. Crim. 408,  261 S.W. 1050, that:
"Two or more parties may be co-principals in manufacturing, selling, transporting, or possessing, for the purpose of sale, intoxicating liquor, and as such co-principals may be either jointly or separately indicted and prosecuted as such."
We see no reason why the same would not be true in the present case. See also Louis v. State, 102 Tex.Crim. Rep.,278 S.W. 205. If one in possession of a still was preparing to manufacture liquor and another was keeping watch in order to prevent interruption of such unlawful possession it seems patent that one so keeping watch would be a principal offender. We see nothing to prevent appellant from being a principal under the conceded facts.
The motion for rehearing is overruled.
Overruled. *Page 517